Name: Commission Regulation (EC) No 1859/98 of 28 August 1998 on the issuing of A1 export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities29. 8. 98 L 241/19 COMMISSION REGULATION (EC) No 1859/98 of 28 August 1998 on the issuing of A1 export licences for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/ 96 of 14 November 1996 on detailed rules for imple- menting Council Regulation (EEC) No 2200/96 as regards export refunds on fruit and vegetables (1), as last amended by Regulation (EC) No 1287/98 (2), and in particular Article 2(3) thereof, Whereas Commission Regulation (EC) No 1276/98 (3) rectified by Regulation (EC) No 1302/98 (4), sets the quantities for which A1 export licences, other than those requested in the context of food aid, may be issued; Whereas Article 2 of Regulation (EC) No 2190/96 sets the conditions under which special measures may be taken by the Commission with a view to avoiding an overrun of the quantities for which A1 licences may be issued; Whereas the Commission has received information which indicates that those quantities, reduced or increased by the quantities referred to in Article 2(3) of Regulation (EC) No 2190/96, would be exceeded if A1 licences were issued without restriction for shelled almonds in response to applications submitted since 26 August 1998; whereas, therefore, a percentage should be fixed for the issuing of licences for quantities applied for on 26 August 1998 and applications for A1 licences submitted later in that application period should be rejected, HAS ADOPTED THIS REGULATION: Article 1 A1 export licences for shelled almonds for which applica- tions were submitted on 26 August 1998 pursuant to Article 1 of Regulation (EC) No 1276/98 shall be issued for 2,8 % of the quantities applied for. Applications for A1 export licences submitted after 26 August 1998 and before 9 September 1998 for that product shall be rejected. Article 2 This Regulation shall enter into force on 29 August 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1998. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 292, 15. 11. 1996, p. 12. (2) OJ L 178, 23. 6. 1998, p. 11. (3) OJ L 176, 20. 6. 1998, p. 6. (4) OJ L 180, 24. 6. 1998, p. 12.